        Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 1 of 17



 1 GLANCY PRONGAY & MURRAY LLP
   Lionel Z. Glancy (#134180)
 2 Robert V. Prongay (#270796)
   Lesley F. Portnoy (#304851)
 3
   Charles H. Linehan (#307439)
 4 Pavithra Rajesh (#323055)
   1925 Century Park East, Suite 2100
 5 Los Angeles, California 90067
   Telephone: (310) 201-9150
 6 Facsimile: (310) 201-9160

 7
     Attorneys for Plaintiff Neil Costanzo
 8

 9
                                  UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11

12
   NEIL COSTANZO, Individually and on               Case No.
13 Behalf of All Others Similarly Situated,
                                                    CLASS ACTION COMPLAINT FOR
14                  Plaintiff,                      VIOLATIONS OF THE FEDERAL
                                                    SECURITIES LAWS
15          v.
16
     DXC TECHNOLOGY COMPANY,
17   HEWLETT PACKARD ENTERPRISE
     COMPANY, RISHI VARNA, TIMOTHY C.
18   STONESIFER, JEREMY K. COX, MUKESH
     AGHI, AMY E. ALVING, DAVID HERZOG,
19   SACHIN LAWANDE, J. MICHAEL
20   LAWRIE, JULIO A. PORTALATIN, PETER
     RUTLAND, MANOJ P. SINGH,
21   MARGARET C. WHITMAN, and ROBERT
     F. WOODS,
22
                    Defendants.
23

24

25

26

27

28

                                         CLASS ACTION COMPLAINT
        Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 2 of 17



 1         Plaintiff Neil Costanzo (“Plaintiff”), individually and on behalf of all others similarly

 2 situated, by and through his attorneys, alleges the following upon information and belief, except as

 3 to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

 4 information and belief is based upon, among other things, his counsel’s investigation, which

 5 includes without limitation: (a) review and analysis of regulatory filings made by DXC

 6 Technology Company (“DXC” or the “Company”; f/k/a/ Everett SpinCo, Inc.), Hewlett Packard

 7 Enterprise Company (“HPE”), and Computer Sciences Corporation, Inc. (“CSC”) with the United

 8 States (“U.S.”) Securities and Exchange Commission (“SEC”); (b) review and analysis of press

 9 releases and media reports issued by and disseminated by DXC; and (c) review of other publicly

10 available information concerning DXC.

11                         NATURE OF THE ACTION AND OVERVIEW
12         1.      This is a class action on behalf of persons and entities that purchased or otherwise

13 acquired DXC common stock pursuant and/or traceable to the registration statement and

14 prospectus, and additional materials incorporated by reference, (collectively, the “Registration

15 Statement” or “Offering Materials”) issued in connection with the April 2017 transaction by which

16 HPE’s Enterprise Services segment was spun off and merged with CSC to form DXC (the

17 “Merger”). Plaintiff pursues claims against the Defendants under the Securities Act of 1933 (the

18 “Securities Act”).
19         2.      HPE is a technology company. Historically, the Company operated under five

20 business segments: Enterprise Group, which provides technology infrastructure for customers to

21 optimize traditional IT for a secure, cloud-enabled future; Software, which allows customers to

22 automate IT operations; Financial Services, which enables flexible IT consumption models,

23 financial architectures, and customized investment solutions; Corporate Investments, which

24 include cloud-related business incubation projects; and Enterprise Services, which combines the

25 Company’s solutions through its consulting and support professionals.

26         3.      In April 2017, HPE conducted the Merger by spinning off its Enterprise Services

27 segment, merging it with CSC, and forming the company now known as DXC. DXC is a

28 technology company that provides end-to-end information technology services.

                                        CLASS ACTION COMPLAINT
                                                      1
        Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 3 of 17



 1          4.     In connection with the Merger, DXC issued over 140 million shares of DXC

 2 common stock to former CSC shareholders. Each share of CSC common stock held immediately

 3 prior to the Merger was exchanged for one share of DXC common stock. Through this exchange,

 4 former CSC shareholders received 141,298,797 shares of DXC common stock, representing

 5 49.9% of outstanding DXC common shares. These DXC shares were registered, issued, and

 6 solicited pursuant to the Offering Materials.

 7          5.     On February 6, 2019, DXC’s former Executive Vice President and Head of Global

 8 Delivery, Stephen J. Hilton filed a civil complaint in the Southern District of New York detailing

 9 Defendant’s efforts before the Merger for significant layoffs and earnings manipulation. Stephen

10 J. Hilton had reported directly to defendant Lawrie before and after the Merger. According to the

11 complaint, defendant Lawrie was heavily focused on using cost-cutting efforts and layoffs to

12 inflate short-term financial metrics.     Furthermore, the complaint stated that these efforts

13 substantially impaired the Company’s ability to deliver contractually required services to clients,

14 and that these efforts continued even though defendant Lawrie was warned about the likely severe

15 negative consequences. Additionally, the complaint notes that the pace and severity of DXC’s

16 massive layoffs had foreseeable “negative impacts on customer satisfaction” that were “disastrous

17 for DXC’s long-term revenue.”

18          6.     On August 8, 2019, after the market closed, the Company lowered its fiscal 2020

19 guidance, expecting revenue between $20.2 billion and $20.7 billion, representing a $500 million

20 shortfall from previously-issued guidance.

21          7.     On this news, the Company’s share price fell $15.74, or over 30%, to close at

22 $35.91 per share on August 9, 2019, on unusually heavy trading volume.

23          8.     By the commencement of this action, DXC stock was trading as low as $32.70 per

24 share, a nearly 45% decline from the $59 price per share at the time of the Merger.

25          9.     The Registration Statement was false and misleading and omitted to state material

26 adverse facts. Specifically, Defendants failed to disclose to investors: (1) that the planned

27 “workforce optimization” plan involved implementing arbitrary quotas; (2) that the plan would cut

28 thousands of jobs at the Company; (3) that jobs that were particularly at risk of being cut were

                                        CLASS ACTION COMPLAINT
                                                      2
        Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 4 of 17



 1 held by longer-tenured, knowledgeable, and highly compensated senior personnel; (4) that these

 2 job terminations were selectively timed to artificially inflate reported earnings and other financial

 3 metrics; (5) that, at the time of the Merger, defendant Lawrie had forecasted plans for a $2.7

 4 billion workforce reduction in the first year; (6) that, as a result of these workforce terminations,

 5 the Company was unlikely to deliver on client contracts; (7) that, as a result of the foregoing, the

 6 Company’s clients would be dissatisfied and the relationships would be impaired; and (8) that, as

 7 a result of the foregoing, Defendants’ positive statements about the Company’s business,

 8 operations, and prospects, were materially misleading and/or lacked a reasonable basis.

 9          10.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

10 in the market value of the Company’s securities, Plaintiff and other Class members have suffered

11 significant losses and damages.

12                                   JURISDICTION AND VENUE
13          11.    The claims asserted herein arise under and pursuant to Sections 11, 12, and 15 of

14 the Securities Act (15 U.S.C. §§ 77k and 77o).

15          12.    This Court has jurisdiction over the subject matter of this action pursuant to 28

16 U.S.C. § 1331 and Section 22 of the Securities Act (15 U.S.C. § 77v).

17          13.    Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b).

18          14.    In connection with the acts, transactions, and conduct alleged herein, Defendants
19 directly and indirectly used the means and instrumentalities of interstate commerce, including the

20 United States mail, interstate telephone communications, and the facilities of a national securities

21 exchange.

22                                              PARTIES
23          15.    Plaintiff Neil Costanzo, as set forth in the accompanying certification, incorporated

24 by reference herein, purchased or otherwise acquired DXC common stock pursuant and/or

25 traceable to the Registration Statement issued in connection with the Company’s Merger, and

26 suffered damages as a result of the federal securities law violations and false and/or misleading

27 statements and/or material omissions alleged herein.

28

                                         CLASS ACTION COMPLAINT
                                                       3
        Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 5 of 17



 1         16.     Defendant DXC is incorporated under the laws of Delaware with its principal

 2 executive offices located in Palo Alto, California. DXC’s common stock trades on the New York

 3 Stock Exchange (“NYSE”) under the symbol “DXC.”

 4         17.     Defendant HPE is incorporated under the laws of Delaware with its principal

 5 executive offices located in Palo Alto, California.       Before the Merger, HPE was the sole

 6 controlling shareholder of DXC. After the Merger, HPE shareholders held a controlling majority

 7 (approximately 50.1%) of the outstanding common shares of DXC. HPE exercised its control

 8 over DXC and the Merger by designating HPE employee representatives as officers and directors

 9 of DXC who, within the scope of their employment with HPE, reviewed, contributed to, signed, or

10 agreed to be named as incoming officer and director designees in the Registration Statement.

11         18.     Defendant Rishi Varna (“Varna”) was, at all relevant times, an employee and

12 General Counsel to HPE. At the time of the Merger, in his capacity as an employee representative

13 of HPE, he served as President, Secretary, Principal Executive Officer, and a director of DXC, and

14 signed or authorized the signing of the Company’s Registration Statement filed with the SEC.

15         19.     Defendant Timothy C. Stonesifer (“Stonesifer”) was, at all relevant times, the Chief

16 Financial Officer (“CFO”) of HPE. At the time of the Merger, in his capacity as an employee

17 representative of HPE, he served as CFO and a director of DXC, and signed or authorized the

18 signing of the Company’s Registration Statement filed with the SEC.
19         20.     Defendant Jeremy K. Cox (“Cox”) served, at the time of the Merger, as a director

20 of DXC, and signed or authorized the signing of the Company’s Registration Statement filed with

21 the SEC.

22         21.     Defendant Mukesh Aghi (“Aghi”) is named in the Registration Statement as an

23 incoming DXC director. He reviewed and contributed to the Registration Statement.

24         22.     Defendant Amy E. Alving (“Alving”) is named in the Registration Statement as an

25 incoming DXC director. She reviewed and contributed to the Registration Statement.

26         23.     Defendant David Herzog (“Herzog”) is named in the Registration Statement as an

27 incoming DXC director. He reviewed and contributed to the Registration Statement.

28

                                        CLASS ACTION COMPLAINT
                                                      4
        Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 6 of 17



 1         24.     Defendant Sachin Lawande (“Lawande”) is named in the Registration Statement as

 2 an incoming DXC director. He reviewed and contributed to the Registration Statement.

 3         25.     Defendant J. Michael Lawrie (“Lawrie”) is named in the Registration Statement as

 4 the incoming Chairman of the DXC Board, as well as the incoming President and Chief Executive

 5 Officer of DXC. He is the former President and Chief Executive Officer of CSC. He reviewed

 6 and contributed to the Registration Statement.

 7         26.     Defendant Julio A. Portalatin (“Portalatin”) is named in the Registration Statement

 8 as an incoming DXC director. He reviewed and contributed to the Registration Statement.

 9         27.     Defendant Peter Rutland (“Rutland”) is named in the Registration Statement as an

10 incoming DXC director. He reviewed and contributed to the Registration Statement.

11         28.     Defendant Manoj P. Singh (“Singh”) is named in the Registration Statement as an

12 incoming DXC director. He reviewed and contributed to the Registration Statement.

13         29.     Defendant Margaret C. Whitman (“Whitman”) is named in the Registration

14 Statement as an incoming DXC director. At the time of the Merger, she was the President and

15 Chief Executive Officer of HPE. In her capacity as CEO and employee representative of HPE, she

16 reviewed, contributed to, and was named as an incoming DXC director in the Registration

17 Statement.

18         30.     Defendant Robert F. Woods (“Woods”) is named in the Registration Statement as

19 an incoming DXC director. He reviewed and contributed to the Registration Statement.

20         31.     Defendants Varna, Stonesifer, Cox, Aghi, Alving, Herzog, Lawande, Lawire,

21 Portalatin, Rutland, Sing, Whitman, and Woods are collectively referred to hereinafter as the

22 “Individual Defendants.”

23                                CLASS ACTION ALLEGATIONS
24         32.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

25 Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

26 purchased or otherwise acquired DXC common stock issued pursuant and/or traceable to the

27 Registration Statement. Excluded from the Class are Defendants, the officers and directors of the

28 Company, at all relevant times, members of their immediate families and their legal

                                        CLASS ACTION COMPLAINT
                                                     5
        Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 7 of 17



 1 representatives, heirs, successors, or assigns, and any entity in which Defendants have or had a

 2 controlling interest.

 3           33.    The members of the Class are so numerous that joinder of all members is

 4 impracticable. Throughout the Class Period, DXC’s shares actively traded on the NYSE. While

 5 the exact number of Class members is unknown to Plaintiff at this time and can only be

 6 ascertained through appropriate discovery, Plaintiff believes that there are at least hundreds or

 7 thousands of members in the proposed Class. Millions of DXC shares were traded publicly during

 8 the Class Period on the NYSE. Record owners and other members of the Class may be identified

 9 from records maintained by DXC or its transfer agent and may be notified of the pendency of this

10 action by mail, using the form of notice similar to that customarily used in securities class actions.

11           34.    Plaintiff’s claims are typical of the claims of the members of the Class as all

12 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

13 federal law that is complained of herein.

14           35.    Plaintiff will fairly and adequately protect the interests of the members of the Class

15 and has retained counsel competent and experienced in class and securities litigation.

16           36.    Common questions of law and fact exist as to all members of the Class and

17 predominate over any questions solely affecting individual members of the Class. Among the

18 questions of law and fact common to the Class are:
19           (a)    whether the federal securities laws were violated by Defendants’ acts as alleged

20 herein;

21           (b)    whether statements made by Defendants to the investing public during the Class

22 Period omitted and/or misrepresented material facts about the business, operations, and prospects

23 of DXC; and

24           (c)    to what extent the members of the Class have sustained damages and the proper

25 measure of damages.

26           37.    A class action is superior to all other available methods for the fair and efficient

27 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

28 damages suffered by individual Class members may be relatively small, the expense and burden of

                                          CLASS ACTION COMPLAINT
                                                        6
         Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 8 of 17



 1 individual litigation makes it impossible for members of the Class to individually redress the

 2 wrongs done to them. There will be no difficulty in the management of this action as a class

 3 action.

 4                                  SUBSTANTIVE ALLEGATIONS
 5                                             Background
 6           38.    HPE is a technology company. Historically, the Company operated under five

 7 business segments: Enterprise Group, which provides technology infrastructure for customers to

 8 optimize traditional IT for a secure, cloud-enabled future; Software, which allows customers to

 9 automate IT operations; Financial Services, which enables flexible IT consumption models,

10 financial architectures, and customized investment solutions; Corporate Investments, which

11 include cloud-related business incubation projects; and Enterprise Services, which combines the

12 Company’s solutions through its consulting and support professionals.

13           39.    In April 2017, HPE conducted the Merger by spinning off its Enterprise Services

14 segment, merging it with CSC, and forming the company now known as DXC. DXC is a

15 technology company that provides end-to-end information technology services.

16                               The Company’s False and/or Misleading
                                  Registration Statement and Prospectus
17
             40.    On November 2, 2016, Defendants filed a draft Registration Statement on Form S-
18
     4 with the SEC to register the DXC shares to be issued and exchanged in the Merger.
19
             41.    On February 2, 2017, during a conference call with analysts and CSC investors,
20
     Defendant Lawrie noted the “detailed plans” for the company after the merger, stating in relevant
21
     part:
22
             We continue to hold regular premerger integration summits to bring together the
23           leaders of both organizations. Our focus has been on developing our operating
             model, building a one company culture, creating an optimal go-to-market strategy,
24           and preparing detailed plans for synergies and value capture.

25           ***

26           Listen, I think we are pretty deeply into the planning process on this. So, I’d say
             our conviction, my conviction is stronger, having gone through it. When I say
27           stronger, we’ve been able to now get to specific plans and specific actions and so
             on and so forth. So, my overall conviction certainly has grown as we’ve gone
28           through this thought process.

                                         CLASS ACTION COMPLAINT
                                                       7
        Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 9 of 17



 1 (Emphasis added.)

 2          42.       On February 24, 2017, Defendants filed a final amendment to the Registration

 3 Statement with the SEC on Form S-4/A, which forms part of the Registration Statement. The

 4 Registration Statement was declared effective on February 27, 2017.

 5          43.       On February 27, 2017, the Company filed its prospectus on Form 424B3 with the

 6 SEC, which forms part of the Registration Statement.

 7          44.       On March 31, 2017, in connection with the Merger, HPE spun off its Enterprise

 8 Services segment: the segment was separated into a wholly-owned subsidiary called Everett

 9 SpinCo, Inc.; then, all issued and outstanding common stock of Everett SpinCo., Inc. was

10 distributed pro rata to HPE shareholders as of the record date (close of business on March 20,

11 2017). Thus, Everett SpinCo, Inc. became an independent public company called DXC.

12          45.       On April 1, 2017, Defendants completed the Merger, with DXC issuing

13 approximately 141 million new shares of DXC common stock directly to former shareholders of

14 CSC. These new shares of DXC stock were issued pursuant to the Registration Statement.

15          46.       On April 3, 2017, DXC common stock began trading on the NYSE at

16 approximately $59 per share.

17          47.       The Registration Statement was negligently prepared and, as a result, contained

18 untrue statements of material facts or omitted to state other facts necessary to make the statements
19 made not misleading, and was not prepared in accordance with the rules and regulations governing

20 its preparation.

21          48.       Under applicable SEC rules and regulations, the Registration Statement was

22 required to disclose known trends, events or uncertainties that were having, and were reasonably

23 likely to have, an impact on the Company’s continuing operations.

24          49.       The Offering Materials repeatedly referred to purported “net synergies” and

25 “strategic and financial benefits” that would be realized after the Merger. The Offering Materials

26 touted over $1 billion synergies in the first year from the incoming management team’s detailed

27 “workforce optimization” plan, stating:

28

                                          CLASS ACTION COMPLAINT
                                                       8
        Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 10 of 17



 1          The combined company expects that the merger of Everett With CSC will produce
            first-year synergies of approximately $1.0 billion post-close, with a run rate of
 2          $1.5 billion by the end of year one. The $1.0 billion post-close and $1.5 billion run
            rate at the end of year one were each calculated by estimating the expected value of
 3          harmonizing policies and benefits between the two companies, supply chain and
            procurement benefits from expected economies of scale such as volume discounts
 4          as well as cost synergies expected from workforce optimization such as
            elimination of duplicative roles and other duplicative general, administrative and
 5          overhead costs.

 6 (Emphases added.)

 7          50.    Moreover, the Offering Materials claimed a $7 billion increase to goodwill would

 8 result from “synergies” from “cost-saving opportunities [such as] improved operating efficiency

 9 and asset optimization.”

10          51.    The Offering Materials emphasized the “increased scale” resulting from the

11 combination of the Enterprise Services segment with CSC. Specifically, it stated that the “strategic

12 combination of the two complementary businesses will create one of the world’s largest pure-play

13 IT services companies, uniquely positioned to lead clients on their digital transformations[, with

14 the] new company expect[ed] to have annual revenues of $26 billion and more than 5,000 clients

15 in 70 countries.”

16          52.    The Offering Materials also detailed a “turnaround plan” that would “align

17 [DXC’s] costs with its revenue trajectory” and complement “initiatives to improve execution in

18 sales performance and accountability . . . .” Moreover, the Offering Materials emphasized that
19 DXC could “attract and retain highly motivated people with the skills necessary to serve their

20 customers,” and that DXC would continue to “hire, train, motivate and effectively utilize

21 employees with the right mix of skills and experience . . . to meet the needs of its clients.” Thus,

22 “with a collective workforce of approximately 178,000 employees,” according to the Offering

23 Materials, “the size and scale of the combined company [would] enhance its ability to provide

24 value to its customers through a broader range of resources and expertise to meet their needs.”

25          53.    The Registration Statement was materially false and misleading and omitted to

26 state: (1) that the planned “workforce optimization” plan involved implementing arbitrary quotas;

27 (2) that the plan would cut thousands of jobs at the Company; (3) that jobs that were particularly at

28 risk of being cut were held by longer-tenured, knowledgeable, and highly compensated senior

                                         CLASS ACTION COMPLAINT
                                                       9
        Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 11 of 17



 1 personnel; (4) that these job terminations were selectively timed to artificially inflate reported

 2 earnings and other financial metrics; (5) that, at the time of the Merger, defendant Lawrie had

 3 forecasted plans for a $2.7 billion workforce reduction in the first year; (6) that, as a result of these

 4 workforce terminations, the Company was unlikely to deliver on client contracts; (7) that, as a

 5 result of the foregoing, the Company’s clients would be dissatisfied and the relationships would be

 6 impaired; and (8) that, as a result of the foregoing, Defendants’ positive statements about the

 7 Company’s business, operations, and prospects, were materially misleading and/or lacked a

 8 reasonable basis.

 9                                      The Subsequent Disclosures
10          54.     On October 24, 2018, The Register reported that a senior DXC executive had been

11 fired and quoted a DXC insider as stating that the Company was “descending into turmoil.”

12 However, the Company filed a Form 8-K downplaying the news and reiterating previously-issued

13 financial guidance.

14          55.     On November 6, 2018, DXC filed another Form 8-K with the SEC in which it

15 disclosed that revenue had declined 8% year-over-year, resulting in a $440 million shortfall.

16          56.     On this news, the Company’s stock price declined for several weeks. On December

17 24, 2018, the Company’s stock price closed at $50.03, which is a nearly 20% decline from the $59

18 price per share on the Merger exchange date.
19          57.     On February 6, 2019, DXC’s former Executive Vice President and Head of Global

20 Delivery, Stephen J. Hilton filed a civil complaint in the Southern District of New York detailing

21 Defendant’s efforts before the Merger for the substantial layoffs and earnings manipulation.

22 Stephen J. Hilton had reported directly to defendant Lawrie before and after the Merger.

23 According to the complaint, defendant Lawrie was heavily focused on using cost-cutting efforts

24 and layoffs to inflate short-term financial metrics. Furthermore, these efforts substantially

25 impaired the Company’s ability to deliver contractually required services to clients, and that these

26 efforts continued even though defendant Lawrie was warned about the severe likely, negative

27 consequences. Additionally, the complaint notes that the pace and severity of DXC’s massive

28

                                          CLASS ACTION COMPLAINT
                                                         10
        Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 12 of 17



 1 layoffs had foreseeable “negative impacts on customer satisfaction” that were “disastrous for

 2 DXC’s long-term revenue.”

 3          58.     On August 8, 2019, after the market closed, the Company lowered its fiscal 2020

 4 guidance, expecting revenue between $20.2 billion and $20.7 billion, representing a $500 million

 5 shortfall from previously-issued guidance.

 6          59.     On this news, the Company’s share price fell $15.74, or over 30%, to close at

 7 $35.91 per share on August 9, 2019, on unusually heavy trading volume.

 8          60.     By the commencement of this action, DXC stock was trading as low as $32.70 per

 9 share, a nearly 45% decline from the $59 price per share at the time of the Merger.

10                                             FIRST CLAIM
11                              Violation of Section 11 of the Securities Act
                                         (Against All Defendants)
12
            61.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully
13
     set forth herein, except any allegation of fraud, recklessness or intentional misconduct.
14
            62.     This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. §
15
     77k, on behalf of the Class, against the Defendants.
16
            63.     The Registration Statement for the Merger was inaccurate and misleading,
17
     contained untrue statements of material facts, omitted to state other facts necessary to make the
18
     statements made not misleading, and omitted to state material facts required to be stated therein.
19
            64.     DXC is the registrant for the Merger.         The Defendants named herein were
20
     responsible for the contents and dissemination of the Registration Statement.
21
            65.     As issuer of the shares, DXC is strictly liable to Plaintiff and the Class for the
22
     misstatements and omissions.
23
            66.     None of the Defendants named herein made a reasonable investigation or possessed
24
     reasonable grounds for the belief that the statements contained in the Registration Statement was
25
     true and without omissions of any material facts and were not misleading.
26
            67.     By reasons of the conduct herein alleged, each Defendant violated, and/or
27
     controlled a person who violated Section 11 of the Securities Act.
28

                                          CLASS ACTION COMPLAINT
                                                        11
        Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 13 of 17



 1          68.     Plaintiff acquired DXC shares pursuant and/or traceable to the Registration

 2 Statement for the Merger.

 3          69.     Plaintiff and the Class have sustained damages. The value of DXC common stock

 4 has declined substantially subsequent to and due to the Defendants’ violations.

 5                                             SECOND CLAIM
 6                           Violation of Section 12(a)(2) of the Securities Act
                                         (Against All Defendants)
 7
            70.     Plaintiff repeats and re-alleges each and every allegation contained above, except
 8
     any allegation of fraud, recklessness or intentional misconduct.
 9
            71.     This Count is brought pursuant to Section 12(a)(2) of the Securities Act, on behalf
10
     of the Class, against all Defendants.
11
            72.     Defendants were sellers, offerors, and/or solicitors of purchasers of common stock
12
     offered by DXC pursuant to the Merger. Defendants issued, caused to be issued, and/or signed the
13
     Registration Statement in connection with the Merger. The Registration Statement was used to
14
     induce investors, such as Plaintiff and other members of the Class, to purchase DXC securities.
15
            73.     The Registration Statement was inaccurate and misleading, contained untrue
16
     statements of material facts, omitted to state other facts necessary to make the statements made not
17
     misleading, and omitted to state material facts required to be stated therein.
18
            74.     Defendants’ actions of solicitation included participating in the preparation of the
19
     false and/or misleading Registration Statement.
20
            75.     None of the Defendants named herein made a reasonable investigation or possessed
21
     reasonable grounds for the belief that the statements contained in the Registration Statement were
22
     true and without omissions of any material facts and were not misleading.
23
            76.     Plaintiff and other Class members did not know, nor could they have known, of the
24
     untruths and/or omissions contained in the Registration Statement.
25
            77.     By virtue of the conduct alleged herein, the Defendants are liable for the aforesaid
26
     wrongful conduct and are liable to Plaintiff and the Class for damages suffered.
27

28

                                             CLASS ACTION COMPLAINT
                                                         12
        Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 14 of 17



 1                                               THIRD CLAIM
 2                               Violation of Section 15 of the Securities Act
                                    (Against the Individual Defendants)
 3
            78.      Plaintiff repeats and re-alleges each and every allegation contained above as if fully
 4
     set forth herein, except any allegation of fraud, recklessness or intentional misconduct.
 5
            79.      This count is asserted against the Individual Defendants and is based upon Section
 6
     15 of the Securities Act.
 7
            80.      The Individual Defendants, by virtue of their offices, directorship, and specific acts
 8
     were, at the time of the wrongs alleged herein and as set forth herein, controlling persons of DXC
 9
     within the meaning of Section 15 of the Securities Act. The Individual Defendants had the power
10
     and influence and exercised the same to cause DXC to engage in the acts described herein.
11
            81.      The Individual Defendants’ positions made them privy to and provided them with
12
     actual knowledge of the material facts concealed from Plaintiff and the Class.
13
            82.      By virtue of the conduct alleged herein, the Individual Defendants are liable for the
14
     aforesaid wrongful conduct and are liable to Plaintiff and the Class for damages suffered.
15
                                           PRAYER FOR RELIEF
16
            WHEREFORE, Plaintiff prays for relief and judgment, as follows:
17
                  a) Determining that this action is a proper class action under Rule 23 of the Federal
18
                     Rules of Civil Procedure;
19
                  b) Awarding compensatory damages in favor of Plaintiff and the other Class members
20
                     against all defendants, jointly and severally, for all damages sustained as a result of
21
                     Defendants’ wrongdoing, in an amount to be proven at trial, including interest
22
                     thereon;
23
                  c) Awarding Plaintiff and the Class their reasonable costs and expenses incurred in
24
                     this action, including counsel fees and expert fees; and
25
                  d) Such other and further relief as the Court may deem just and proper.
26
                                        JURY TRIAL DEMANDED
27
            Plaintiff hereby demands a trial by jury.
28

                                           CLASS ACTION COMPLAINT
                                                         13
      Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 15 of 17



 1 DATED: September 16, 2019        GLANCY PRONGAY & MURRAY LLP

 2

 3
                                    By: /s/ Lesley F. Portnoy
 4                                  Lionel Z. Glancy
                                    Robert V. Prongay
 5                                  Lesley F. Portnoy
                                    Charles H. Linehan
 6
                                    Pavithra Rajesh
 7                                  1925 Century Park East, Suite 2100
                                    Los Angeles, CA 90067
 8                                  Telephone: (310) 201-9150
                                    Facsimile: (310) 201-9160
 9
                                    Attorneys for Neil Costanzo
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                CLASS ACTION COMPLAINT
                                           14
   Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 16 of 17



                   SWORN CERTIFICATION OF PLAINTIFF


        DXC TECHNOLOGY COMPANY SECURITIES LITIGATION


  I, Neil A. Costanzo, certify that:

  1.     I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
         Plaintiff motion on my behalf.

  2.     I did not purchase the DXC Technology Company securities that are the subject
         of this action at the direction of plaintiff’s counsel or in order to participate in any
         private action arising under this title.

  3.     I am willing to serve as a representative party on behalf of a class and will testify
         at deposition and trial, if necessary.

  4.     My transactions in DXC Technology Company securities during the Class Period
         set forth in the Complaint are as follows:

         (See attached transactions)

  5.     I have not sought to serve, nor served, as a representative party on behalf of a
         class under this title during the last three years.

  6.     I will not accept any payment for serving as a representative party, except to
         receive my pro rata share of any recovery or as ordered or approved by the court,
         including the award to a representative plaintiff of reasonable costs and expenses
         (including lost wages) directly relating to the representation of the class.


  I declare under penalty of perjury that the foregoing are true and correct statements.




________________                         _________________________________________
      Date                                            Neil A. Costanzo
Case 5:19-cv-05794-BLF Document 1 Filed 09/16/19 Page 17 of 17




 Neil A. Costanzo's Transactions in DXC Technology Company (DXC)
      Date       Transaction Type      Quantity       Unit Price
   4/3/2017          Acquired            433          $69.0100
